FILED: 08/12/2020
Judge John Z. Lee
Magistrate Judge Sunil R. Harjani     UNITED STATES JUDICIAL PANEL
Lead case Number: 1:20-cv-04699                    on
                                        MULTIDISTRICT LITIGATION


         IN RE: TIKTOK, INC., CONSUMER
         PRIVACY LITIGATION                                                                      MDL No. 2948



                                                 TRANSFER ORDER


                 Before the Panel:* Plaintiff in an action pending in the Southern District of Illinois moves
         under 28 U.S.C. § 1407 to centralize this litigation in that district. The litigation consists of the ten
         actions listed on the attached Schedule A, five in the Northern District of California, four in the
         Northern District of Illinois, and one in the Southern District of Illinois. The Panel has been notified
         of nine potentially-related actions.1 All responding parties, including defendants,2 support
         centralization, but differ as to an appropriate transferee district. Suggested districts include the
         Central District of California, the Northern District of California, the Northern District of Illinois,
         and the Southern District of Illinois.

                 After considering the arguments of counsel,3 we find that these actions involve common
         questions of fact, and that centralization will serve the convenience of the parties and witnesses and
         promote the just and efficient conduct of this litigation. The common factual issues concern
         defendants’ TikTok app, a highly popular social networking app used to create and share short
         videos. Plaintiffs in all actions challenge defendants’ conduct with respect to the scanning, capture,
         retention, and dissemination of the facial geometry and other biometric information of users of the
         app. Centralization will eliminate duplicative discovery and the possibility of inconsistent rulings
         on class certification and other pretrial matters, as well as conserve judicial and party resources.

                 We select the Northern District of Illinois as transferee district. Four of the ten actions, as
         well as three potential tag-along actions, are pending in the Northern District of Illinois, and have

                 *
                         One or more Panel members who could be members of the putative classes in this
         litigation have renounced their participation in these classes and have participated in this decision.
                 1
                         These and any other related actions are potential tag-along actions. See Panel Rules
         1.1(h), 7.1, and 7.2.
                 2
                         TikTok, Inc., ByteDance Inc., Beijing Bytedance Technology Co. Ltd., and
         Musical.ly.
                 3
                        In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
         heard oral argument by video conference at its hearing session of July 30, 2020. See Suppl. Notice
         of Hearing Session, MDL No. 2946 (J.P.M.L. July 14, 2020), ECF No. 63.
                                                  -2-

been proceeding in an organized fashion (for example, the actions have been consolidated, interim
lead plaintiffs’ counsel has been appointed, and a consolidated complaint has been filed). And,
although common defendants ByteDance, Inc., and TikTok, Inc., are headquartered in California,
they support selection of the Northern District of Illinois,4 as do multiple plaintiffs. The Honorable
John Z. Lee, to whom we assign the litigation, is an experienced jurist. He is presiding over the
related Northern District of Illinois actions, and has been actively managing them to date. We are
confident that he will steer this litigation on a prudent course.

       IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Northern District of Illinois are transferred to the Northern District of Illinois, and, with the
consent of that court, assigned to the Honorable John Z. Lee for coordinated or consolidated pretrial
proceedings.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                         Karen K. Caldwell
                                                               Chair

                                        Ellen Segal Huvelle                 R. David Proctor
                                        Catherine D. Perry                  Nathaniel M. Gorton
                                        Matthew F. Kennelly                 David C. Norton




        4
                Specifically, in their response, defendants state that they “equally” support
centralization in either the Northern District of Illinois or the Northern District of California. Defs.’
Joint Response at 1 (ECF No. 30).
IN RE: TIKTOK, INC., CONSUMER
PRIVACY LITIGATION                                                 MDL No. 2948


                                      SCHEDULE A


           Northern District of California

     IN RE: TIKTOK, INC. PRIVACY LITIGATION, C.A. No. 5:19-07792
     1:20-cv-04723

     P.S., ET AL. v. TIKTOK, INC., ET AL., C.A. No. 5:20-02992
     1:20-cv-04724

     D.M., ET AL. v. TIKTOK, INC., ET AL., C.A. No. 5:20-03185
     1:20-cv-04725

     R.S., ET AL. v. TIKTOK, INC., ET AL., C.A. No. 5:20-03212
     1:20-cv-04728

     S.A. v. TIKTOK, INC., ET AL., C.A. No. 5:20-03294
     1:20-cv-04729



            Northern District of Illinois
     E.R. v. TIKTOK, INC., ET AL., C.A. No. 1:20-02810
     MARKS v. TIKTOK, INC., C.A. No. 1:20-02883
     D.H. v. TIKTOK, INC., ET AL., C.A. No. 1:20-02884
     L.B. v. TIKTOK, INC., C.A. No. 1:20-02889

                  Southern District of Illinois

     A.S. v. TIKTOK, INC., ET AL., C.A. No. 3:20-00457
     1:20-cv-04731
